Citation Nr: 1016485	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-31 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for status post 
fracture of the left third metacarpal, to include a scar.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from December 
2000 to September 2004.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which, in pertinent part, awarded service 
connection for status post fracture of the left third 
metacarpal, to include a scar and assigned a noncompensable 
rating, effective March 20, 2006.  The Veteran appeal the 
assigned rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the VCAA, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), are applicable to this appeal.  
The Milwaukee, Wisconsin RO notified the Veteran of the 
information and evidence needed to substantiate his initial 
claim for service connection for a left hand disability in 
correspondence dated in April 2006.  The notice included 
information about how VA determines the disability rating and 
effective dated when a disability is found to be connected to 
service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A January 2007 rating decision awarded service connection for 
status post fracture of the left third metacarpal, to include 
a scar, based on an in-service fracture to the left third 
metacarpal (the long finger) and an open reduction and 
internal fixation in 2002.  Records reflect that the Veteran 
is right hand dominant.  

During a VA hand, thumb, and fingers examination in January 
2007, the Veteran reported that he has intermittent pain with 
repeated flexion of his hand.  Unfortunately, neither the 
January 2007 VA examination report nor a May 2008 VA hand, 
thumb, and fingers examination report included any objective 
findings related to limitation of motion in accordance with 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2009) and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Therefore, each examination report is 
inadequate, particularly in light of the Veteran's subjective 
complaints that he experiences pain with repeated flexion of 
his left hand, and the AMC/RO should schedule him for an 
additional VA hand, thumb, and fingers examination.  

In addition, during the May 2008 examination, the Veteran 
described constant tingling and aching in his left wrist that 
radiated to his middle finger and ring finger that was not 
painful, but was constantly noticeable and annoying.  He 
reported that when he picks up a cup, he feels as though he 
will drop it.  He also stated that he often drops his cell 
phone when he reaches it out of his left pocket.  The 
examiner should determine whether there are any neurological 
impairments related to the service-connected left hand 
disability.

Finally, the Board points out a discrepancy between the VA 
Hand, Thumb, and Fingers Examination Worksheet (changed on 
April 30, 2007) and 38 C.F.R. § 4.71a, Diagnostic Code 5229.  
Diagnostic Code 5229 measures limitation of motion of 
individual digits by measuring the gap between the fingertip 
of the long (and index) finger and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible.  Unfortunately, the VA examination worksheet omits 
the instruction to measure the gap with the fingers flexed.  
As a result, the May 2008 VA examiner included objective 
findings of the gap between the tip of each finger and the 
crease with each finger in full extension.  Upon re-
examination, the examiner should measure the gap with the 
fingers flexed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for a left third 
metacarpal disability with scar.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above-requested development 
has been completed to the extent 
possible, the RO should arrange for the 
Veteran to undergo a VA hand, thumb, and 
fingers examination.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should set forth all examination 
findings.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Hand, Thumb, and Fingers Examination, 
revised on April 30, 2007; including a 
report of range of motion findings of 
each affected joint after at least three 
repetitive motions.  

The Board points out that the VA 
examination worksheet omits the 
instruction to measure the gap with the 
fingers flexed.  Therefore, the examiner 
is requested to measure the gap in inches 
between each fingertip of the left hand 
and the proximal transverse crease of the 
palm, with the finger flexed to the 
extent possible.

The Board also requests the examiner to 
include a full discussion and report of 
any neurological findings of the left 
hand on examination.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


